Mr. Justice Sterrett
delivered the opinion of the court,
It should be noted in the outset that no objection, of any kind, to the proceedings in this ease was interposed until more than two months after final confirmation of the report of viewers and issuance of order to open road. On application of the Pennsylvania Railroad Company the court then, as matter of grace, permitted exceptions to be filed, and granted a rule to show cause why the petition and all subsequent proceeding should not be quashed, and. made an order staying proceedings in the meantime. The exceptions having been dismissed and rule to show cause discharged, the record of the proceedings was brought here for review on writ of certiorari.
The assignments of error — Seventeen in number — are more numerous than meritorious.
The first is, “ The petition for the road and report of viewers, as to the termini and route of the road, are too vague and uncertain.” The petition is for “a public road, or highway from a point on the east line of the city of Pittsburgh at the intersection of Waverly lane and Peebles avenue in said city, to a point on the Edgewood public road at or near the Home for Aged Women.” There is nothing vague or uncertain in either of these termini. The first is mathematically certain, and the last is approximately so. The report of viewers, adopting the starting point of the petitioners, and giving the course and distance of the road terminates it at “ the Edgewood public road near the Home for Aged Women.” There is nothing approaching vagueness or uncertainty in this.
The proceedings are not irregular or invalid by reason of anything alleged in the 2d, 3d, or 4th specifications. The crossing at grade of the tracks and sidings of the Pennsylvania Railroad is undoubtedly dangerous, as all such crossings are; but it is not per se illegal. The subject of grade crossings is one that appeals strongly to the sound discretion of the court of Quarter Sessions, and where it is reasonably practicable to avoid such crossings the court should insist upon its being done.
There is no merit in the 5th and 9th specifications inclusive. The notice required by law appears to have been given. Personal notice is not reouired. It might be well to require per*634sonal notice to be given to parties over whose land a proposed road passes, but as yet the legislature has not seen fit to do so.
The 10th specification assumes as a fact that there are improvements along the line of the proposed road. There is nothing on the record to show that there are any; and if there were, the objection comes too late after final confirmation of the report.
The 11th specification is substantially the same as the first, which has already been disposed of.
The 12th specification is without merit, The viewers reported that, “ after due- consideration and diligent inquiry, as to necessity for said road, they are of opinion the prayer of the petitioners should be granted, for the reasons set forth in their petition,” and they have “therefore located and distinctly marked on the ground and do recommend for public use the following described road,” &c. This is substantially finding and reporting that the road petitioned for is necessary for a public road.
The 13tli, 14th, and 15th specifications are substantially the same as the 2d, 3d and 4th, which have been sufficiently noticed already.
The 16th specification is covered by the 6th, and 7th, and requires no further notice.
The 17th specification is without merit. The Act of February 24th, 1873, relating to the office of surveyor and civil engineer for the county of Allegheny, provides that the county surveyor “shall, either in person or by deputy, act as artist in all road and bridge views.” The report shows that the county surveyor’s deputy did represent him as artist in this case.
There appears to be no error in the record that vitiates the proceedings.
Proceedings affirmed.